It is with reluctance and on the basis of stare decisis that I concur in the decision concerning the assignments of error presented by the Henrys. The current state of the law is such that we must distinguish between private corporations and public corporations as to punitive damages. Why can't we at least create an exception and allow the complainant to recover attorney fees as part of his compensatory damages in cases such as this where punitive damages would otherwise be recoverable against a private corporation?
Additionally, while the parties have agreed for the sake of convenience to try the "appropriation" case as a method of measuring the Henrys' damages for the loss of their home, it should not be forgotten that their losses were occasioned by the city's negligence and trespass upon their home. This gave them causes of action very personal to them which resulted in natural, foreseeable and probable consequential damages. Many of the items of damage were due to the hardships, disruptions and inconveniences flowing from the shock, fear and uncertainties arising from having their home blown out from under them. Concededly some of these overlap with or are indistinguishable from loss of use or emotional distress.